Citation Nr: 0635888	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-12 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
February 1946.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a March 2002 rating decision in 
which the RO service claims for service connection for 
bilateral hearing loss and for ulcerative colitis.  The 
veteran filed a notice of disagreement (NOD) in April 2002 
and the RO issued a statement of the case (SOC) in April 
2003.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in May 200.  
Supplemental statements of the case (SSOCs), reflecting the 
RO's continued denial of the claims, were issued in March 
2004 and November 2004.  

In a July rating decision, the RO granted service connection 
and assigned an initial 10 percent ulcerative colitis, 
effective October 31, 2001.  As this action constitutes a 
complete grant of benefits sought on appeal for this issue, 
only the claim for service connection for bilateral hearing 
loss remains on appeal (as reflected on the title page)..  

In June 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge; a transcript of that 
hearing is of record. 


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although specific incidents of in-service acoustic trauma 
claimed by the veteran are not objectively supported, he 
likely experienced some noise exposure as a sheet metal 
worker with an Engineer Battalion during WW II.

3.  The veteran currently has bilateral hearing loss to an 
extent recognized as a disability for VA purposes, and there 
is medical opinion evidence on the question of whether such 
disability is medically related to in-service noise exposure 
both for and against the claim.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for bilateral ear hearing 
loss are t met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. §3.159(c).

Considering the claim for service connection for hearing loss 
in light of the above, and in view of the Board's favorable 
disposition of the claim, the Board finds that all 
notification and development action needed to render a fair 
decision on the claim for service connection for bilateral 
hearing loss has been accomplished.


II. Factual Background

The veteran's DD-214 reflects that the veteran's military 
occupational specialty (MOS) was sheet metal worker.  The 
response to a January 1, 1947 Request for Army information 
indicates that the appellant was a member of "A" Company, 
44th Engineer Battalion.   

Included among the veteran's service medical records (SMRs) 
includes the report of the March 1943 induction examination 
which noted no ear, nose, and throat (ENT) abnormalities.  
The record indicates that the veteran scored 15/15 on the 
hearing test, but does not specify whether the whispered 
voice or spoken voice test was administered.  The February 
1946 separation physical examination report indicates no ENT 
abnormalities and the veteran reportedly scored 15/15 
bilaterally on the whispered voice test.

An October 1997 record, J. Lambert, audiologist, Hy Weinberg 
Center for Communication Disorders, reflects a history of 
noise exposure, and an assessment of normal hearing in low 
frequencies with mild to moderate sensorineural hearing loss  
(SNHL) in mid-frequencies and severe to profound SNHL in 
higher frequencies.  Speech recognition was 42percent in the 
right ear at 40 dB and 42percent in the left ear at 40 dB.  

A June 1998 audiology record from T. Gardella, audiologist, 
Queens Long Island Medical Group, P.C., reflects a history of 
noise exposure and an assessment of bilateral mild to 
profound SNHL with poor speech recognition in the right ear 
and good speech recognition in the left ear.  Tympanograms 
were type A and acoustic reflex decay was reported as 
negative.  The veteran had biaural amplification.  Outpatient 
records from the VA Medical Center (VAMC) Northport, NY, 
dated from November 2000 through October 2001, reflect no 
treatment of bilateral hearing loss.

In connection with his the October 2001 claim for service 
connection for bilateral hearing loss and in various other 
documents of record, the veteran has contended that he 
experienced acoustic trauma during a 1944 rock quarry 
maneuver exercises in Tennessee.  He also has contended that, 
upon that return to Camp Shelby, Mississippi, he was required 
to qualify firing a machine gun without hearing protection.  
The examiner stated that he experienced intense pain, and 
could not hear (and was "like stone deaf") after firing a 
machine gun for approximately 20 minutes.  He testified that 
he went to sick call.  Further, he indicated that, shortly 
after his service, he sought treatment at a VA facility.

A February 2002 audiology record from M. Hechtman, 
audiologist, Queens Long Island Medical Group, P.C., notes a 
history of noise exposure and assessment bilateral moderate 
to profound SNHL with excellent right ear word recognition 
and good left ear word recognition.  

In a March 2002 letter,  S. Levy, M.D., noted the veteran' 
veteran gave a very good history of severe noise exposure 
during WWII, but no significant occupational noise exposure.  
He noted that a recently obtained audiogram was obtained that 
showed moderate to severe SNHL.  Dr. Levy opined that the 
likelihood that the veteran's hearing loss is related to his 
experience in the armed forces is probable.

A May 2003 VA primary care treatment follow-up note reflects 
that the veteran denied tinnitus.

During a March 2002 VA examination, the veteran reported a 
history of bilateral hearing impairment since 1944 due to 
noise exposure in service.  He denied history of ear 
infection, vertigo, head injury, or ototoxic drugs.  He 
reported insignificant bilateral periodic tinnitus.  
Audiometric testing revealed that pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35 
60
75
100
LEFT
45
70
75
95

Average pure tone thresholds were 68 decibels in the right 
ear and 71 decibels in the left ear.  The veteran's speech 
discrimination ability was reported as fair bilaterally; 
scores on the Maryland CNC word list was 76 percent in the 
right ear and 58 percent in the left ear. The audiologist 
noted that the test results revealed a bilateral mild to 
profound sloping SNHL.  The veteran was diagnosed with 
bilateral mild to severe SNHL.

In the final ENT examination report, the physician noted that 
examination findings revealed no active disease present, no 
infection of middle/inner ear, no vestibular disorder or 
Meniere's disease.  The auricle was described as normal and 
the examiner removed cerumen from both canals.  A diagnosis 
of bilateral moderate to severe sloping high frequency SNHL 
was provided.  Pertinent to the medical nexus question, the 
examiner indicated that the claims file had been reviewed, 
including Northport VAMC medical records, and that no ENT or 
audiological records were found.  The examiner also reported 
that the claims file did not document any sick bay or sick 
call records related to hearing loss.  The examiner opined 
that the veteran's current hearing loss was not related to a 
history of noise exposure while in the service.

The report of a  December 2003audiology evaluation reflects 
that the veteran complained of increasing difficulty hearing 
and wore biaural full shell hearing aids.  He was assessed 
with bilateral SNHL combined type with a slight decrease in 
pure tone thresholds since the last visit.  Speech 
discrimination was 52 percent in the right ear with mild SNHL 
through 1000 Hz with severe sloping to profound SNHL 1500 Hz 
to 8000 Hz.  Moderate sloping to profound SNHL was reported 
in the left ear.  No opinion was provided relating any 
etiology of the findings to the veteran's military service.

A December 2003 audiology evaluation notes the veteran's 
history of  increasing difficulty with clarity of speech 
since the March 2002 audiological examination with no change 
in medical history.  He reportedly wore biaural phonak full 
shell hearing aids. The examiner reported findings of right 
ear SNHL through 1000 Hz followed by moderately severe 
sloping to profound SNHL.  Findings reflect fair speech 
discrimination in the right ear at 68 percent and fair speech 
discrimination in the left ear at 52 percent.  Tone decay was 
negative at 2000 Hz bilaterally.  Otoscopy was unremarkable 
following cerumen management.  The veteran reported 
improvement in hearing following cerumen management and 
adjustments to the hearing aids.

A July 2003 general audiology notes reflects the veteran's 
complaint of decreased hearing acuity and a request for 
digital aids.  The veteran was advised that he is not 
eligible for new hearing aids unless a testing audiologist 
determines that a significant change in hearing is measured.

During the June 2006 Board hearing, the veteran testified 
that during 1944 maneuvers, he operated a jackhammer without 
hearing protection for no longer than a week, "probably 
less".  He asserted that he experienced clogged ears and 
ringing but did not report to sick call.  He stated that he 
requested and obtained a transfer to a truck assignment.  The 
veteran acknowledged that his records do not reflect hearing 
loss in service; however, he continued to assert that he 
experienced acoustic trauma and excessive noise in service, 
to which he relates his current hearing problems.  He 
reiterated that, shortly after service, he sought treatment 
at a VA medical facility, but could not recall the precise 
facility. 

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred in or aggravated by service. 38 C.F.R. §§ 
3.102, 3.303(d). Service connection requires findings as to 
the existence of a current disability and of a connection 
between the veteran's service and the disability. Watson v. 
Brown, 4 Vet. App. 309 (1993).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000, Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent. 38 C.F.R. § 3.385 (2006).

As noted above, the veteran's service medical records reveal 
no complaints, findings or diagnosis of hearing loss.  Both 
the enlistment and separation medical examination reports 
include assessments that the veteran's ears were normal, and 
audiological testing at those times reflected no hearing 
loss.  SMRs document no specific incident of, or of treatment 
following, acoustic trauma.

The Board notes, however, that the absence of in service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Initially, the Board points out that the March 2002 
audiometry testing results clearly establish a bilateral 
hearing loss disability for VA purposes.  The question 
remains, however, as to whether there is medical relationship 
between such hearing loss and service.  Considering the 
totality of the evidence, to include the nature of the 
veteran's service, and the competing medical opinions, the 
Board finds that, with application of the benefit-of-the-
doubt doctrine, the criteria for service connection are met. 

As regards the question of in-service injury, as indicated 
above, the veteran has alleged that he was exposed to 
acoustic trauma in 1944 when operating a jackhammer for less 
than one week and while firing a machine gun for 20 minutes 
at Camp Shelby, Mississippi.  Clearly, his service medical 
records do not document the occurrence of, or treatment for, 
any specific incidence of acoustic trauma, and there is 
otherwise no objective evidence to support the occurrence of 
the claimed incidents.  That notwithstanding, the Board notes 
that, given the veteran's MOS as a sheet metal worker, and 
later duties as a truck driver with an Engineer Battalion 
during WWII, he likely some, and possibly, significant, noise 
exposure in service.  No post-service occupational exposure 
has been reported or noted.  

Further, on the question of a relationship between in-service 
noise exposure and service, the record reflects competing 
medical opinions.  The Board finds that, when these opinions 
are closely examined, and considered in light of the other 
evidence of record, the opinions are evenly balanced.  

As indicated above, in opining that there is a probable 
relationship between the veteran's hearing loss and service, 
Dr. Levy noted the veteran's good report of severe noise 
exposure during WWII-which apparently formed the primary 
basis for the opinion.  .Dr. Levy did not identify any 
specific in-service incidents.  However, as indicated above, 
there is no objective evidence to support any specific 
incidents of acoustic trauma, although the Board has found 
(as Dr. Levy did) that the veteran likely had some noise 
exposure during service.  

Unlike Dr. Levy, the March 2002 VA examiner had access to all 
of the veteran's records, to include his service medical 
records, and his opinion was based on review of these 
records.  However, other than the service records noted above 
concerning the veteran's MOS and duty assignments, these 
records reflect little that is probative of the question of 
medical relationship.  Moreover, while the examiner relied 
specific facts reflected in the record to support his 
conclusion-to include the absence of evidence hearing loss 
in service or in VA treatment records-there is no 
requirement of a showing of hearing loss in or shortly after 
service to establish a claim for service connection for such 
a condition.  See Hensley, 5 Vet. App. 159; Ledford. 3 Vet. 
App. at 89.

In short, there are positive and negative aspects to each 
medical opinion, the sum of which, effectively, renders the 
medical opinion evidence on the question of whether there 
exists as medical relationship between current hearing loss 
and service in relative equipoise.

When, after consideration of all evidence and material of 
record in a case for VA benefits, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

In view of all the foregoing, and affording the veteran the 
benefit of the doubt on the question of medical nexus, the 
Board concludes that service connection for bilateral hearing 
loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


